IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 38585

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 301
                                               )
       Plaintiff-Respondent,                   )     Filed: January 3, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
BRENT ALAN THOMPSON,                           )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Order denying Idaho        Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Brent Alan Thompson pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c)(1). The district court sentenced Thompson to a unified term of seven years, with
four years determinate. Thompson filed an Idaho Criminal Rule 35 motion, which the district
court denied. Thompson appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                              1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Thompson’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Thompson’s
Rule 35 motion is affirmed.




                                              2